                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


DEQUARIUS D. FITZPATRICK,

                        Plaintiff,

                v.                                              Case No. 19-C-1024

CHAD NYS,

                        Defendant.


                          ORDER TO SUPPLEMENT THE RECORD


        Plaintiff Dequarius Fitzpatrick, proceeding pro se in this action under 42 U.S.C. § 1983,

alleges Defendant violated his Eighth Amendment rights. After the court denied Plaintiff’s first

motion to compel discovery and for sanctions (Dkt. No 30), Plaintiff filed a second motion

requesting similar relief. Dkt. No. 31. In response to this subsequent motion, Defendant maintains

that no evidence exists that is responsive to Plaintiff’s request. Dkt. No. 33. The question left

unanswered by counsel for Defendant, however, is why there is no such evidence.

        Plaintiff’s second motion, essentially a motion for reconsideration, abandons some of the

points raised in his first motion and attaches the entire incident report submitted by Defendant that

Plaintiff believes indicates part of what he is seeking. In this incident report, Defendant stated:

“At this point, Lt. Lenz arrived with additional staff and CO Goessl began to video the incident. .

. . Lt. Lenz left the area to assemble a cell entry team. . . . Lt. Lenz returned with a cell entry team

. . . and Co Neta took over camera operations.” Dkt. No. 31-1 at 8. Plaintiff believes he has not

been permitted to view the video this report describes.




         Case 2:19-cv-01024-WCG Filed 06/25/20 Page 1 of 2 Document 35
        It appears from Defendant’s response that the video recording taken at the time of the cell

extraction no longer exists. Why? Where did it go? Was it destroyed after Plaintiff filed his

grievance or commenced his lawsuit? Further explanation is needed. Counsel knows that

spoliation of evidence can itself be grounds for sanctions. It is not sufficient to simply say, the

video recording of the incident that is the subject of Plaintiff’s lawsuit no longer exists, assuming

it once did.

        Accordingly, counsel for Defendant is directed to respond within ten (10) days of this order

and advise Plaintiff and the court whether, as the incident report suggests, the incident was video

recorded and, if so, why the recording no longer exists. If the recording does exist, counsel shall

promptly make arrangements for Plaintiff to be provided an opportunity to view it.

        SO ORDERED at Green Bay, Wisconsin this 25th day of June, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 2

         Case 2:19-cv-01024-WCG Filed 06/25/20 Page 2 of 2 Document 35
